 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | Mar 03 2020

UNITED STATES OF AMERICA,

Plaintiff,
VS.

Jose Benjamin Cisnéros-Quintero,

Defendant.

 

 

 

FILED

 

 

 

 

“CLERK, U.S. DISTRICT COURT
SGUTHERN DISTRICT OF CALIFORNIA
BY si marlar DEPUTY

 

 

 

Case No. 20cr0186-CAB-2

JUDGMENT OF DISMISSAL

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

Oo oo

xX

oo og 0

an indictment has been filed in another case against the defendant and the Court has
- granted the motion of the Government for dismissal of this case, without prejudice; or. - -

the Court has dismissed the case for unnecessary delay; or
the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or
the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

 

 

 

Dated: 3/3/2020

 

OA

 

Hon. Michael §, Berg .
United States District Judge

 
